

115 HR 6876 IH: Strengthening Minority-Serving Institutions Act of 2018
U.S. House of Representatives
2018-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6876IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2018Ms. Adams (for herself, Mr. Hastings, Ms. Norton, Mrs. Napolitano, Mr. Veasey, Ms. Wilson of Florida, Ms. Bordallo, Mr. Vela, Mr. Panetta, Ms. Jayapal, Mr. Nadler, Mr. Bishop of Georgia, Ms. Bass, Mr. Ryan of Ohio, Mr. Sean Patrick Maloney of New York, Mr. Scott of Virginia, Ms. Lee, Ms. Barragán, Mr. McEachin, Ms. Eddie Bernice Johnson of Texas, Mr. Gene Green of Texas, Ms. Jackson Lee, Mr. Raskin, Ms. Rosen, Ms. Roybal-Allard, Mr. Sablan, Mr. Lewis of Georgia, Mr. Khanna, Ms. Fudge, Mrs. Davis of California, Mr. Carson of Indiana, Ms. Titus, and Mr. Price of North Carolina) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo permanently reauthorize mandatory funding programs for historically Black colleges and
			 universities and other minority-serving institutions.
	
 1.Short titleThis Act may be cited as the Strengthening Minority-Serving Institutions Act of 2018. 2.Strengthening historically black colleges and universities and other minority-serving institutionsSection 371(b) of the Higher Education Act of 1965 (20 U.S.C. 1067q(b)) is amended—
 (1)in paragraph (1)(A)— (A)in the first sentence, by striking appropriated, and all that follows through 2019 and inserting appropriated, $300,000,000 for fiscal year 2019 and each succeeding fiscal year; and
 (B)by striking the second sentence; and (2)in paragraph (2)—
 (A)in subparagraph (A)— (i)in clause (i), by striking $100,000,000 and inserting $117,500,000;
 (ii)in clause (ii)— (I)by striking $100,000,000 and inserting $99,875,000; and
 (II)by striking and after the semicolon; (iii)by redesignating clause (iii) as clause (iv);
 (iv)by inserting after clause (ii) the following:  (iii)$17,625,000 shall be available for allocation under subparagraph (D); and; and
 (v)in clause (iv), as redesignated by clause (iii)— (I)by striking $55,000,000 and inserting $65,000,000; and
 (II)by striking (D) and inserting (E); (B)by striking subparagraph (C) and inserting the following:
					
 (C)Allocation and allotment hbcusThe amount made available for allocation under this subparagraph by subparagraph (A)(ii) for any fiscal year shall be available to eligible institutions described in subsection (a)(1) and shall be made available as grants under section 323 and allotted among such institutions under section 324, treating such amount, plus the amount appropriated for such fiscal year in a regular or supplemental appropriation Act to carry out part B of this title, as the amount appropriated to carry out part B of this title for purposes of allotments under section 324, for use by such institutions with a priority for—
 (i)activities described in paragraphs (1), (2), (4), (5), and (10) of section 323(a); and (ii)other activities, consistent with the institution's comprehensive plan and designed to increase the institution's capacity to prepare students for careers in the physical or natural sciences, mathematics, computer science or information technology or sciences, engineering, language instruction in the less-commonly taught languages or international affairs, or nursing or allied health professions.;
 (C)by redesignating subparagraph (D) as subparagraph (E); (D)by inserting after subparagraph (C) the following:
					
						(D)Allocation and allotment pbis
 (i)In generalThe amount made available for allocation under this subparagraph by subparagraph (A)(iii) for any fiscal year shall be available to eligible institutions described in subsection (a)(5) and shall be available for a competitive grant program to award grants of $600,000 annually for programs in any of the following areas:
 (I)Science, technology, engineering, or mathematics (STEM). (II)Health education.
 (III)Internationalization or globalization. (IV)Teacher preparation.
 (V)Improving educational outcomes of African American males. (ii)Excess fundsThe Secretary shall allot any amounts remaining from the amount made available for allocation under this subparagraph by subparagraph (A)(iii) for any fiscal year after grants are awarded under clause (i) to eligible institutions described in subsection (a)(5) for activities determined appropriate by the Secretary.; and
 (E)in subparagraph (E), as redesignated by subparagraph (C)— (i)in clause (i), by striking $30,000,000 each place it appears and inserting $35,000,000;
 (ii)in clause (ii), by striking $15,000,000 each place it appears and inserting $18,000,000; and (iii)in clauses (iii) and (iv), by striking $5,000,000 each place it appears and inserting $6,000,000.
					3.Mandatory funding for masters and postbaccalaureate programs
 (a)Masters degree programsSection 897 of the Higher Education Act of 1965 (20 U.S.C. 1161aa) is amended by striking $11,500,000 and all that follows through succeeding fiscal years and inserting $13,500,000 for fiscal year 2019 and each succeeding fiscal year. (b)Postbaccalaureate programsSection 898 of the Higher Education Act of 1965 (20 U.S.C. 1161aa–1) is amended by striking $11,500,000 for fiscal year 2009 and for each of the five succeeding fiscal years and inserting $21,000,000 for fiscal year 2019 and each succeeding fiscal year.
			